The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 27, 2014

                                       No. 04-14-00132-CR

                                      Leonard Garcia LAZO,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 12-05-00060-CRK
                          Honorable Bert Richardson, Judge Presiding


                                          ORDER
        Appellant’s brief is due June 27, 2014. Appellant’s court-appointed attorney has filed a
motion for a forty-five day extension of time to file the brief. The motion asserts counsel intends
to file an Anders brief and motion to withdraw and that the extension of time is necessary to
provide appellant an opportunity to file a pro se brief. We grant the motion in part and order
appellant’s brief due July 11, 2014.

         When appointed counsel files an Anders brief, he is required to include as an exhibit a
copy of the letter sent to his client. The letter must: (1) notify appellant that counsel has filed an
Anders brief and motion to withdraw and enclose copies of the documents, (2) inform appellant
of his right to review the appellate record and file a pro se brief, (3) inform appellant of his right
to file a pro se petition for discretionary review should the court of appeals determine the appeal
is frivolous, and (4) “take concrete measures to initiate and facilitate the process of actuating
[appellant’s] right to review the appellate record, if that is what [appellant] wishes.” Kelly v.
State, No. PD-0702-13, 2014 WL 2865901 (June 25, 2014); Ex parte Owens, 206 S.W.3d
670674 n. 28 (Tex. Crim. App. 2006); Meza v. State, 206 S.W.3d 684 (Tex. Crim. App. 2006).
With respect to the last requirement, counsel may either send a copy of the appellate record to his
client or advise his client that if he wishes to review the appellate record, he must file a motion in
this court within ten days of counsel’s letter, requesting access to the record. Kelly, 2014 WL
2865901. Counsel must include with his letter a form motion for this purpose, advise his client to
sign and date the motion and mail it to this court within ten days, and supply his client with this
court’s mailing address. Id.
        After counsel has filed his Anders brief and motion to withdraw and appellant has been
given the opportunity to obtain access to the record, this court will set a due date for appellant’s
pro se brief.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court